DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 3,450,219) in view of Martel (US 2010/0294575).
Fleming discloses: 
a U-shaped frame having a pair of elongated parallel spaced apart handles (14), each of the handles having a first end and a second end, the frame further having a crossbeam (18) extending between the second ends of the handles; 
a pair of multi-spoked wheels (34), each of the handles having a corresponding one of the multi-spoked wheels rotatably mounted thereon (Fig. 1-2), each of the multi-spoked wheels having: 
a central hub (54); 
a plurality of radially spaced spokes (35) extending from the central hub, each of the spokes having a free end opposite the central hub; and 
a freely rotatable ground-engaging wheel (36) mounted on the free end of the spoke; 
a payload support (22) mounted on each of the at least one brackets between the handles; wherein the payload support positions a payload between the central hubs of the multi-spoked wheels (see Fig. 2, illustrating that portion 18 of the payload support is positioned between the multi-spoked wheels, and is thus positioned between the central hubs of the wheels).
a prime mover (58) operatively coupled to each of the multi-spoked wheels to power synchronous rotation of the multi-spoked wheels; 
wherein the prime mover applies power and torque to rotate the multi-spoked wheels for climbing stairs (see Figs. 5-6), the elongated spaced apart handles being adapted for gripped by an assistant to support the frame while the carrier climbs the stairs.
▪ Regarding claim 6: 
Each of the handles comprises a handgrip (16) extending from the first end thereof.
▪ Regarding claim 10:
The multi-spoked wheels comprise a spider wheel (see Fig. 1 illustrating a three spoke wheel.  Examiner notes that ¶ 0018 of instant application defines spider wheels as having more or less than five spokes)
▪ Regarding claim 11:
The prime mover comprises an electric motor (col. 3, ln. 34).
Fleming does not directly disclose a support mounted on a bracket.
Martel teaches a stair climbing wheeled carrier (Fig. 1) with brackets (32 – see ¶ 0032) used to mount a payload support (30).
▪ Regarding claim 5: Martel teaches a platform payload support (see Fig. 5) supporting a standing person.
▪ Regarding claim 12: Martel teaches a reversible motor (¶ 0028 provides that the motor can turn in both directions)
▪ Regarding claim 13: Martel teaches a throttle (20) connected to the prime mover.
Based on the teaching of Martel, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Fleming in order to incorporate a means of mounting structures interchangeable on the carrier, and to provide a means of exercising control over the motor by the handles, thus conserving power.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Martel as applied to claim 1 above, and further in view of Ally (US 2005/0087940).
Fleming and Martel disclose as discussed above, but do not directly disclose a star wheel.
Ally teaches:
▪ Regarding claims 2 and 4:
Ally teaches a payload support comprising a seat for a wheelchair (¶ 0026 provides for interchangeable devices using multi-spoked wheels, including a wheelchair) adapted for supporting a person having impaired ability for climbing stairs.
▪ Regarding claim 3:
Ally teaches a payload support comprising a basket (Fig. 1 – including walls 103, 105, 107, 109) adapted for holding goods for transport upstairs.
▪ Regarding claim 9:
Ally teaches a stair climbing wheeled carrier (100) with star wheels (see Fig. 13.  Examiner notes that ¶ 0018 of instant application defines star wheels as having five spokes).
Based on the teaching of Ally, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to use various carrying devices in order to transport different materials, and to incorporate star wheels on the modified Fleming device in order to accommodate stairs of a different height.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Martel as applied to claim 1 above, and further in view of Westermann (US 8,783,709).
Fleming and Martel disclose as discussed above, but do not directly disclose the use of a box beam or hollow tube.
Westermann teaches a transport apparatus with handles comprising a box beam or four sided hollow tube (see col. 6, ln. 21-24 providing for rectangular tubes or hollow tubes).
Based on the teaching of Westermann, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to incorporate a rectangular, hollow tube with the modified Fleming device in order to reduce the overall weight of the device.

Allowable Subject Matter
Claims 16, 17, 19 and 20 are allowed.  Claim 16 includes the allowable subject matter of claim 14 in independent form.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. The amendment to claim 1 was not sufficient to overcome the previous rejection.  As provided above, Fig. 2 of Fleming illustrates that the payload is positioned between each of the multi-spoked wheels, and the respective central hubs (the entire main body of the device is located between the wheels).  When considering the word ‘between’, the examiner considered how it was used elsewhere in the claim.  Claim 1, ln. 12 provides for “a payload support mounted on each of the at least one brackets between the handles”, which indicates placement between the imaginary planes established by the handles, not direct placement in line with the handles.  Accordingly, the reference reads on the amended claim feature, inasmuch as it is disclosed in the instant application.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
May 23, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611